DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9, 12-13, 19, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Stokowski (United States Patent Application Publication 20050254065) in view of Medicus et al (United States Patent Application Publication 20110090511) in view of O’Dell et al (United States Patent 6324298) in view of Taguchi (JP 02298095), hereafter referred to as “SMOT”.
As to claim 12, Stokowski teaches a photomask-inspection system, comprising: 
 	a interferometer (paragraph 0073); 
 	photomask-inspection optics (see Figure 2A); 

 	instructions for: 
 	measuring heights on a surface of a photomask using the interferometer (paragraph 0073); 
 	inspecting the photomask for defects with the photomask-inspection optics (paragraph 0003).
 	While Stokowski teaches an interferometer, Stokowski does not teach a broadband light interferometer. However, it is known in the art as taught by Medicus. Medicus teaches a broadband light interferometer (Abstract, 1st sentence). It would have been obvious to one of ordinary skill in the art at the time of filing to have a broadband light interferometer, in order to improve the distance measurements.
 	While Stokowski does not explicitly teach memory storing one or more programs for execution by the one or more processors, the one or more programs comprising instructions, Stokowski teaches the use of a computer (paragraph 0082) and it would have been obvious to one of ordinary skill in the art at the time of filing to have programs to automate the inspection process, in order to speed the process. Additionally, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. See MPEP 2144.04(III).
 	While Stokowski teaches measuring heights on a surface of a photomask (paragraph 0073), Stokowski does not teach the heights comprising heights of patterned areas. However, it is known in the art as taught by Medicus. Medicus teaches the heights comprising heights of patterned areas (Abstract, 1st sentence, also Figure 6 
 	Stokowski does not teach producing a focal map from the measured heights on the surface of the photomask. However, it is known in the art as taught by O’Dell. O’Dell teaches producing a focal map from the measured heights on the surface of the photomask (column 9, lines 38-47). It would have been obvious to one of ordinary skill in the art at the time of filing to be producing a focal map from the measured heights on the surface of the photomask, in order to insure the system is in focus.
 	Stokowski does not teach producing a focal map comprises adjusting the measured heights of the patterned areas based on fill factors for the patterned areas. However, it is known in the art as taught by Taguchi. Taguchi teaches correcting height data (and therefore the focal map) according to the measured intensity of the reflected light (which is a direct consequence of fill factor) (Abstract). It would have been obvious to one of ordinary skill in the art at the time of filing to adjust the focal map as claimed, in order to improve machine performance.
 	While Stokowski teaches inspection for defects, Stokowski does not explicitly teach using the focal map. However, Stokowski teaches an autofocus system (paragraph 0078, element 1038) and O’Dell teaches the use of a focus map (column 9, lines 38-47), and it would have been obvious to one of ordinary skill in the art at the time of filing to use a focal map, in order to improve the inspection accuracy.
As to claim 13, SMOT teaches everything claimed, as applied above in claim 12, in addition Stokowski teaches the instructions for measuring the heights comprise instructions for generating a height image for the photomask (paragraph 0073).
 	Stokowski does not teach using the broadband light interferometer. However, it is known in the art as taught by Medicus. Medicus teaches using the broadband light interferometer (Abstract, 1st sentence). It would have been obvious to one of ordinary skill in the art at the time of filing to using the broadband light interferometer, in order to improve the distance measurements.
 	Stokowski does not teach the instructions for adjusting the measured heights comprise instructions for adjusting the height image to offset the measured heights of the patterned areas, based on the fill factors. However, it is known in the art as taught by Taguchi. Taguchi teaches the instructions for adjusting the measured heights comprise instructions for adjusting the height image to offset the measured heights of the patterned areas, based on the fill factors (Abstract). It would have been obvious to one of ordinary skill in the art at the time of filing to have the instructions for adjusting the measured heights comprise instructions for adjusting the height image to offset the measured heights of the patterned areas, based on the fill factors, in order to improve machine performance.
As to claim 19, SMOT teaches everything claimed, as applied above in claim 18, in addition Taguchi teaches the instructions for adjusting the measured heights comprise: instructions for determining height corrections for respective measured heights of the patterned areas based on the fill factors, using a predetermined correspondence between measured heights and fill factors (Abstract teaches correcting 
As to claim 22, Stokowski teaches the use of a computer (paragraph 0082) and SMOT teaches the claimed instructions (see the applied art for claim 1, above), and though Stokowski does not explicitly teach the claimed storage medium, it is obvious to have software saved on e.g. a hard drive, in order to more securely preserve & transport the software and data.
As to claims 1, 2 and 9, the method would flow from the apparatus of claims 12, 13 and 19, respectively.
Claims 3-5, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over SMOT, and further in view of Hamamoto et al (United States Patent Application Publication 20150331312).
As to claims 14 and 15, SMOT teaches everything claimed, as applied above in claim 12, in addition Medicus teaches the broadband light interferometer is a visible-light interferometer (Abstract “white light”). It would have been obvious to one of ordinary skill in the art at the time of filing to have the broadband light interferometer be a visible-light interferometer, in order to improve the distance measurements.

As to claim 3, the method would flow from the apparatus of claims 14 & 15. Examiner refers applicant to Medicus for the use of visible light and to Hamamoto for the use of UV light (paragraph 0184).
As to claims 4-5, the method would flow from the apparatus of claims 14-15, respectively.
Claims 6-7, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over SMOT, and further in view of Nishimura et al (United States Patent Application Publication 20170074807).
As to claims 16 and 17, SMOT teaches everything claimed, as applied above in claim 12, with the exception of the broadband light interferometer is a Mirau [Michelson] interferometer. However, it is known in the art as taught by Nishimura. Nishimura teaches the broadband light interferometer is a Mirau [Michelson] interferometer (paragraph 0090 teaches both types). It would have been obvious to one of ordinary skill in the art at the time of filing to have the broadband light interferometer be a Mirau [Michelson] interferometer, in order to best suit a desired purpose.
As to claims 6-7, the method would flow from the apparatus of claims 16-17, respectively.
Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over SMOT, and further in view of Abbott et al (United States Patent 8175373).
As to claim 18, SMOT teaches everything claimed, as applied above in claim 12, with the exception of the one or more programs further comprise instructions for calculating the fill factors based on a database of the design for the photomask. However, it is known in the art as taught by Abbott. Abbott teaches using design information in defect analysis (Abstract, 1st sentence) and performing the claimed calculations would have taken only ordinary mathematical & analytical expedience. It would have been obvious to one of ordinary skill in the art at the time of filing to have the one or more programs further comprise instructions for calculating the fill factors based on a database of the design for the photomask, in order to improve defect detection.
As to claim 8, the method would flow from the apparatus of claim 18.
Allowable Subject Matter
Claims 10-11, 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method comprising determining the fill factors based on the reflectivities, using predetermined correspondences between reflectivities and fill factors for the plurality of wavelength bands; wherein adjusting the measured heights comprises: determining height corrections for respective measured heights of the patterned areas based on the fill factors, using a predetermined correspondence between measured heights and fill factors; and applying the height corrections to the respective measured heights, in combination with the rest of the limitations of the claim.
As to claim 20, the prior art of record, taken alone or in combination, fails to disclose or render obvious a system comprising determining the fill factors based on the reflectivities, using predetermined correspondences between reflectivities and fill factors for the plurality of wavelength bands; and the instructions for adjusting the measured heights comprise instructions for: determining height corrections for respective measured heights of the patterned areas based on the fill factors, using a predetermined correspondence between measured heights and fill factors; and applying the height corrections to the respective measured heights, in combination with the rest of the limitations of the claim.
Claims 11 & 21 contains the limitations of their respective parent claims and are similarly allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/Shawn Decenzo/Primary Examiner, Art Unit 2877